Name: Commission Regulation (EEC) No 3019/89 of 6 October 1989 altering the specific agricultural conversion rates applicable in the rice sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 289/24 Official Journal of the European Communities 7. 10. 89 COMMISSION REGULATION (EEC) No 3019/89 of 6 October 1989 altering the specific agricultural conversion rates applicable in the rice sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EEC) No 1636/87 (2), and in particular Article 2 (4) thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 1889/87 (4), and in particular Article 9 (2) thereof, Whereas by Commission Regulation (EEC) No 3294/86 (*), as last amended by Regulation (EEC) No 2654/89 (&lt; ¢), specific agricultural conversion rates to be applied in the rice sector were established ; whereas those conversion rates must be altered pursuant to Articles 2 and 3 of Commission Regulation (EEC) No 3153/85 Q, as last amended by Regulation (EEC) No 3521 /88 (8); Whereas Regulation (EEC) No 3153/85 lays down detailed rules for the calculation of monetary compensa ­ tory amounts ; whereas the spot market rate for the Greek drachma, the Spanish peseta, the Italian lira and the pound sterling, recorded in accordance with Regulation (EEC) No 3153/85 during the period 27 September to 3 October 1989 , requires the specific agricultural conversion rates applicable for Greece, Spain, Italy and the United Kingdom to be altered pursuant to Article 9 (2) of Regula ­ tion (EEC) No 1677/85, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3294/86 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 9 October 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 6 October 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 1 . (J) OJ No L 153, 13 . 6. 1987, p. 1 . 0 OJ No L 164, 24. 6. 1985, p. 6. (4) OJ No L 182, 3 . 7 . 1987, p. 1 . 0 OJ No L 304, 30 . 10 . 1986, p. 25 . ( «) OJ No L 255, 1 . 9 . 1989, p. 62. O OJ No L 310, 21 . 11 . 1985, p. 4. (8) OJ No L 307, 12. 11 . 1988, p . 28 . 7. 10 . 89 Official Journal of the European Communities No L 289/25 ANNEX Specific agricultural conversion rate for rice (Regulation (EEC) No 3294/86) ECU 1 - Bfs = DM = Dkr = Dr = Pta = FF = £Irl = Lit = F1 = £ 48,2869 2,34113 8,93007 203,425 147^39 7,85183 0,873900 I 688,73 2,63785 0,765209